Citation Nr: 0925002	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-38 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right kidney 
disability.

2.  Entitlement to service connection for left lung cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in July 2008.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Right kidney disability was not manifested during the 
Veteran's military service or for many years thereafter.

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from left lung cancer.


CONCLUSIONS OF LAW

1.  Right kidney disability was not incurred or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Left lung cancer was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in May 2002.  
The letter predated the July 2003 rating decision.  See id.  
Subsequently, the Veteran was issued another VCAA letter in 
March 2006.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the May 2002 and March 2006 letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
Veteran letters in May 2002 and March 2006, which 
collectively advised the Veteran of the evidence necessary to 
support his service connection claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in September 2008.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Right kidney condition

The Veteran has claimed that his right kidney condition is 
due to service.

Service treatment records reflect that in November 1957 the 
Veteran experienced dysuric symptoms and the examiner 
diagnosed urethritis or cystitis.  An August 1965 service 
treatment records reflects a diagnosis of pyelonephritis, 
right.  An examination performed in September 1972 for 
retirement purposes reflects that his "G-U system" was 
clinically evaluated as normal.  

VA outpatient treatment records reflect that the Veteran 
underwent right nephrectomy in 2002.  A March 2005 VA 
outpatient treatment record reflects that the Veteran has 
chronic renal disease secondary to hypertension aggravated by 
nephrectomy now leading to end stage renal disease.

In September 2008, the Veteran underwent a VA examination.  
The examiner noted that the Veteran had been diagnosed with 
renal cell and underwent right nephrectomy several years ago.  
Since then he had developed progressive renal insufficiency, 
now stage 4 chronic kidney disease, felt to be due partly to 
hypertension.  Urologic symptoms included nocturia and 
fatigue.  The examiner's impression was right kidney renal 
cell carcinoma status post right nephrectomy 2003, with stage 
4 chronic kidney disease secondary to combination of 
nephrectomy and longstanding hypertension.  The examiner 
opined that his right kidney renal cell carcinoma is not 
causally related to documented medical conditions in service.  
The examiner stated that none of the urologic symptoms or 
conditions documented in service are in any way symptomatic 
of renal cell carcinoma or known to cause or increase the 
risk of renal cell carcinoma.

The Board accepts the September 2008 VA opinion as probative 
medical evidence on the subject, as it was based on a review 
of all historical records and a thorough examination, and it 
contains detailed rationale for the medical conclusion.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 
1335 (Fed. Cir. 1999).  Given the depth of the examination 
report, and the fact that it was based on a review of the 
applicable record, the Board finds it is probative and 
material to the Veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

While acknowledging the Veteran's complaints of dysuric 
symptoms and diagnosis of pyelonephritis in service, the 
September 2008 VA examiner explained that none of the 
urologic symptoms or conditions documented in service were 
symptomatic of renal cell carcinoma or known to cause or 
increase the risk of renal cell carcinoma.  As detailed, the 
VA examiner and prior examiners have opined that his kidney 
problems are due to his nonservice-connected hypertension.

The Board is unable to find any persuasive evidence in 
support of the claim that the Veteran's claimed right kidney 
disability is related to service.  

The Board acknowledges the Veteran's lay testimony with 
regard to his kidney problems; but, as a layperson, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The causal origins of the 
current kidney disorder are not matters on which a layperson 
may competently render an opinion.

The competent and probative evidence shows no indication of a 
nexus between the Veteran's current right kidney disability, 
and his period of active duty service.  Although medical 
evidence clearly demonstrates current diagnoses related to 
the right kidney, the evidence is against a finding that 
there is relationship between a current disability and 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for right kidney disability.  Consequently, the benefit-of-
the-doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left lung cancer

The Veteran has claimed that he has left lung cancer which is 
due to his period of service.

Service treatment records reflect that the Veteran presented 
with a chief complaint of mass in the left lower lobe which 
had been present for some time.  Preoperatively a suspicion 
of arteriovenous fistula was extremely high, thus a pulmonary 
angiography was done.  This confirmed the presence of 
pulmonary arteriovenous fistula.  In April 1972, the Veteran 
underwent a left lower lobectomy.  Subsequent to surgery, an 
April 1972 PA and lateral chest x-ray examination reflected 
that the pleural fluid and thickening along the left lateral 
chest wall and left base; surgical rib changes were present; 
and, there was no pneumonia.  The final diagnosis was 
malformation, arteriovenous, left lower lobe.  Service 
treatment records do not reflect treatment or a diagnosis of 
lung cancer.  On A September 1972 Report of Medical History 
completed for retirement purposes, he complained of pain in 
the left chest area probably due to his April 1972 left lower 
lobe operation.  He also complained of shortness of breath.  
The September 1972 separation examination reflected that the 
surgery of the left lower lobe had been conducted.  The 
examination report does not reflect complaints of or 
diagnosis of lung cancer.

In September 2008, the Veteran underwent a VA examination.  
The examiner noted that the Veteran had a lobectomy while in 
service in 1971.  The examiner summarized the Veteran's 
service treatment records, noting the April 1972 entry which 
reflects that the Veteran underwent a left lower lobectomy, 
and the diagnosis was arteriovenous fistula, left lower lob.  
The May 1972 final diagnosis was arteriovenous fistula, left 
lung, lower lobe.  The Veteran reported that he remembers 
that at that time he was told he had cancer; however, the 
Veteran admitted that since that time he was told that he 
does not have cancer.  With regard to symptoms and functional 
impairment, it was noted that the Veteran gets shortness of 
breath when he walks a half mile at normal rate, and if he 
walks slower he does not get shortness of breath.  He has 
constant left sided anterolateral chest pain that began a 
long time ago, which he rated as a 7 on a 10 point scale.  He 
denied any hospitalizations for lung problems.  The 
examiner's impression was that there was no current or prior 
evidence of lung cancer.  The examiner explained that the 
Veteran's left lower lobectomy in service was for an 
arteriovenous malformation, which is a nonmalignant entity.

Initially, the Board notes that service connection is already 
in effect for residuals, thoracotomy, left chest with 
arteriovenous fistulae and pulmonary emphysema, rated 30 
percent disabling, effective January 1973.  Thus, any 
residuals from the Veteran's left lower lobectomy is 
contemplated by such disability rating.

Based on the review of the medical evidence of record and the 
VA examination record, there is no objective medical evidence 
that the Veteran has left lung cancer.  In the absence of 
proof of a current disability, there can be no valid claim.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  For such 
reasoning, the Veteran's claim of service connection for left 
lung cancer must be denied.

The Veteran has claimed that he has lung cancer due to 
exposure to herbicides in service; however, as there is no 
diagnosed lung cancer disability, there is no need to review 
the Veteran's claim under the applicable herbicide 
regulations.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.308(a)(6)(ii); 3.309(e).  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


